DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/09/21 & 12/10/21 & 05/04/22 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6, 9-16 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015/0228927, cited on IDS).

a.	Re claim 2, Kim discloses a display device, comprising: a substrate 110&112 (fig. 1, [0044]; see remaining of disclosure for more details) including a display region I and a peripheral region II surrounding the display region; an insulation layer 114&116 ([0047]) on the substrate; a first power supply voltage line 130 (or 130&135; [0044]) in the peripheral region on the insulation layer; a plurality of display structures 120 ([0046]) in the display region; a first block member 182 (or B1 or B1&182 on annotated fig. 1 below; see [0052]) in the peripheral region on the substrate and surrounding the display structures; a second block member B2 (which is basically 186 in a tri-layer structure; see annotated fig. 1 below) spaced apart from the first block member on the substrate in a first direction extending from the display region to the peripheral region, the second block member surrounding the first block member; a first encapsulation layer 164 ([0051]) over the display structures, the first encapsulation layer being formed of an inorganic material; a second encapsulation layer 166 ([0051]) over the first encapsulation layer, the second encapsulation layer being formed of an organic material; a third encapsulation layer 168 ([0051]) over the first and second encapsulation layers, the third encapsulation layer being formed of an inorganic material, wherein the first encapsulation layer overlaps the first and second block members, and the first encapsulation layer is disposed closer to the display structures than the second encapsulation layer (this is explicit on fig. 1 since the first encapsulation layer is under the second encapsulant).


    PNG
    media_image1.png
    1036
    1769
    media_image1.png
    Greyscale

b.	Re claim 3, the first encapsulation layer is in direct contact with the third encapsulation layer in the peripheral region (explicit on fig. 1).

c.	Re claim 4, the first block member is disposed on the first power supply voltage line, and is overlapped with the first power supply voltage line (explicit on fig. 1).

d.	Re claim 5, the first power supply voltage line in the peripheral region is located between the insulation layer and the first block member such that the first block member is spaced apart (at least in part) from the insulation layer (see fig. 1).

e.	Re claim 6, the first block member is in direct contact with the first power supply voltage line (see claim 1 rejection above and annotated fig. 1).

f.	Re claim 9, the first power supply voltage line is in direct contact with the insulation layer (explicit on fig. 1).

g.	Re claim 10, the insulation layer includes: a gate insulation layer 114 disposed on the substrate; and an insulating interlayer 116 disposed on the gate insulation layer.

h.	Re claim 11, the second block member and the first power supply voltage line are in direct contact with the insulating interlayer (see fig. 1).

i.	Re claim 12, the second block member includes: a lower block pattern (bottommost layer or the two lower layers of the tri-layer forming the second block member) disposed on the insulating interlayer; and an upper block pattern (uppermost layer of the tri-layer forming the second block member) disposed on the lower block pattern.

j.	Re claim 13, the display device of claim 12, further comprises: a planarization layer 118 ([0046]) disposed on the insulating interlayer; and a pixel defining layer 128 over the planarization layer.

h.	Re claim 14, the first block member has a first height (explicit on fig. 1), and the second block member has a second height H2 (see annotated fig. 1) that is greater than the first height, and wherein the first height is greater than a height H1 defined from an upper surface of the substrate to an upper surface of the pixel defining layer.

k.	Re claim 15, an upper surface of the lower block pattern (when it is the lowest layer of the tri-layer) and an upper surface of the planarization layer are located at a same level (explicit on fig. 1 and in view of fig. 8 that shows that the lowest layer of the tri-layer and the planarization layer are made out of the same layer).

l.	Re claim 16, each of the display structures includes: a lower electrode 122 interposed between the planarization layer and the pixel defining layer, the lower electrode having a plurality of side portions (right and left sides) directly contacting the pixel defining layer; a light emitting layer 124 over the lower electrode; and an upper electrode 126 over the light emitting layer.

m.	Re claim 18, the upper electrode extends in a second direction opposite to the first direction and directly contacts the first power supply voltage line in the peripheral region (explicit on fig. 1).
n.	Re claim 19, the first and second block members are formed of the same material  (at least for the B1 and B2 which first level is from the same material of layer 118 as evidenced by fig. 8 wherein 318 is the same layer as 118 on fig. 1), and an upper surface of the first block member is uneven (in the sense that it is not entirely flat but has curved or rounded edges).

o.	Re claim 20, the display device of claim 2, further comprising a plurality of semiconductor elements 150 ([0057]) interposed between the substrate and the display structures, wherein each of the semiconductor elements includes: an active layer (active pattern disclosed in [0047]) over the substrate; a gate electrode 152 over the active layer; and source and drain electrodes 154&156 over the gate electrode, wherein the first power supply voltage line and the source and drain electrodes are located at a same level (explicit on fig. 1).

p.	Re claim 21, Kim discloses a display device comprising (see claim 1 rejection above as to which section to read for every identified element): a substrate 110&112 including a display region I and a peripheral region II surrounding the display region; an insulation layer 114&116 on the substrate; a first power supply voltage line 130 (or 130&135) in the peripheral region on the insulation layer; a plurality of display structures 120 in the display region; a first block member 182 (or B1 on annotated fig. 1 above) in the peripheral region on the substrate and surrounding the display structures; a second block member B2 (which is basically 186 in a tri-layer structure) spaced apart from the first block member on the substrate in a first direction extending from the display region to the peripheral region, the second block member surrounding the first block member; a first encapsulation layer 164 over the display structures, the first encapsulation layer being formed of an inorganic material; a second encapsulation layer 166 over the first encapsulation layer, the second encapsulation layer being formed of an organic material; and a third encapsulation layer 168 over the first and second encapsulation layers, the third encapsulation layer being formed of an inorganic material, wherein the third encapsulation layer overlaps the first and second block members, and the first encapsulation layer is disposed closer to the display structures than the second encapsulation layer (this is explicit on fig. 1 since the first encapsulation layer is under the second encapsulant).



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228927).

a.	Re claim 7, Kim discloses all the limitations of claim 12 as stated except explicitly that the insulation layer is formed of an inorganic material. But it is conventionally known in the art to form a gate insulating layer like gate insulating layer 114 with silicon oxide, or a passivation layer such as layer 116 with silicon nitride (this fact is capable of instant and unquestionable demonstration as to defy dispute by an Ordinary Skilled in the Art (see MPEP 2144.03)). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed layer 114 or layer 116 with the materials mentioned above, and this as a non-inventive step of using known materials for their purpose (see MPEP 2144.07 and 2143.E).The modification would have resulted in the insulation layer being formed of an inorganic material.

b.	Re claim 8, at least one of the first and second block members is in direct contact with the insulation layer (see annotated fig. 1).

C.	Re claim 17, Kim discloses all the limitations of claim 16 as stated except explicitly for display device of claim 16, further comprising: a second power supply voltage line spaced apart from the first power supply voltage line in a second direction opposite to the first direction, wherein the first power supply voltage line is configured to receive a first power supply voltage, and wherein the second power supply voltage line is configured to receive a second power supply voltage that is greater than the first power supply voltage. However, in view of the configuration of fig. 1 wherein electrode 126 of the light emitting element 120 is connected to a power line and electrode 122 of said light emitting element 120 is connected to the drain electrode 156 of driving transistor 150, it is implicit that the source electrode would be connected to another source line to at least pass a current through transistor 150 when it is turned ON. As such, and  Noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a second power supply voltage line nearby transistors 150 and electrically connected to the source electrodes of said transistors 150 to pass a current therethrough when they are turned ON. This modification would have resulted in having the display device of claim 16 further comprising: a second power supply voltage line spaced apart from the first power supply voltage line in a second direction opposite to the first direction. 
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “wherein the first power supply voltage line is configured to receive a first power supply voltage, and wherein the second power supply voltage line is configured to receive a second power supply voltage that is greater than the first power supply voltage” does not distinguish the present invention over the prior art of Kim as modified above and that teaches the structure as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899